UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7386


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RONALD CHISHOLM,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:14-cr-00132-LRL-1)


Submitted: June 10, 2021                                          Decided: July 6, 2021


Before GREGORY, Chief Judge, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Chisholm, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald Chisholm appeals from the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in denying

Chisholm’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating

standard of review). Accordingly, we affirm for the reasons stated by the district court.

United States v. Chisholm, No. 2:14-cr-00132-LRL-1 (E.D. Va. Aug. 25, 2020). We deny

Chisholm’s motion to amend or correct his compassionate release motion. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2